t c summary opinion united_states tax_court douglas lemark burse petitioner v commissioner of internal revenue respondent docket no 22756-12s filed date douglas lemark burse pro_se lawrence d sledz for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s income_tax for of dollar_figure the issues for decision are whether petitioner may claim a dependency_exemption deduction head_of_household filing_status and the earned_income_tax_credit eic in respect of t r for we hold that he may not and whether petitioner may claim the american opportunity_credit or another education credit for we hold that he may not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for privacy reasons the court refers to minor children by their initials see rule a petitioner resided in the state of michigan at the time that the petition was filed before the taxable_year in issue petitioner married tara riley burse ms burse had a daughter t r from a previous relationship and petitioner is therefore t r ’s stepfather petitioner and ms burse were separated and lived apart throughout and filed separate tax returns for that year however at the time of trial they had reunited in petitioner was employed part time at a modest hourly rate at a local high school he worked approximately hours per week for the or months during the year that school was in session throughout petitioner lived with his mother as he was on hard times petitioner tried to contribute to the cost of maintaining the household by paying the light bill or some monthly amount but was short on it sometimes in t r was enrolled as a full-time_student at western michigan university and lived on campus while attending school t r financed her education with student loans any income that she may have earned was minimal when t r was not at school she generally stayed either with her mother or with petitioner at petitioner’s mother’s home petitioner timely filed his federal_income_tax return for on his return petitioner checked the box for head_of_household filing_status and he claimed a dependency_exemption deduction education credits and the eic in respect of t r petitioner also claimed an american opportunity_credit and another education credit on his return respondent determined a deficiency in petitioner’s income_tax of dollar_figure for on the basis of the following adjustments first respondent determined that petitioner was not entitled to the dependency_exemption deduction head_of_household filing_status or the eic in respect of t r for second respondent determined that petitioner was not entitled to either the american opportunity_credit or another education credit for petitioner filed a timely petition for redetermination with the court i burden_of_proof discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 cf sec_7491 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 ii dependency_exemption deduction in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c as discussed in greater detail below because petitioner has not demonstrated that t r ’s parents or t r ’s mother and petitioner as her stepfather provided over one-half of t r ’s support for the special rule_of sec_152 does not apply see sec_152 we therefore consider whether t r was petitioner’s qualifying_child under sec_152 or his qualifying_relative under sec_152 in under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability and satisfies certain other requirements petitioner did not allege that sec_7491 applies nor did he introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioner a qualifying_child generally a qualifying_child must bear a specified relationship to the taxpayer eg be a child or stepchild of the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year meet certain age requirements not have provided over one-half of such individual’s support for the taxable_year at issue and not have filed a joint_return other than a claim of refund sec_152 see also sec_1_151-3 income_tax regs all of these requirements must be satisfied if any one is not then the individual is not the taxpayer’s qualifying_child much of the trial in the instant case focused on the support_test in that regard the evidence demonstrates that although t r ’s income from employment was minimal at best she received loans to finance her education student_loan proceeds count as support furnished by the student and not a parent if the student is obliged to repay the loan 56_tc_48 see also williams v commissioner tcmemo_1994_63 therefore the amounts that t r received as student loans are considered support that she provided for herself there is nothing in the record to suggest that t r was not personally responsible for the repayment of her student loans petitioner did not establish the total support that t r received during nor did he produce evidence of the amount of support that he provided to t r therefore the court cannot conclude that t r did not provide over one-half of her own support for in addition to the foregoing petitioner did not prove that t r had the same principal_place_of_abode as he for more than one-half of in that regard the record simply demonstrates that when t r was not living on campus she generally stayed with either her mother or with petitioner at his mother’s home b qualifying_relative we consider next whether t r was a qualifying_relative of petitioner for an individual who meets the four requirements in sec_152 a - d with respect to the taxpayer is a qualifying_relative the pertinent requirement here given its emphasis at trial is that the taxpayer must provide over one-half of the individual’s support for the taxable_year sec_152 as discussed above the record suggests that t r provided over one-half of her own support for because she was responsible for the repayment of her student loans this necessarily precludes petitioner from having provided over one-half of t r ’s support for that year in any event petitioner failed to prove that he provided over one-half of t r ’s support for accordingly t r is not petitioner’s qualifying_relative for c conclusion in sum because t r is neither petitioner’s qualifying_child nor his qualifying_relative petitioner is not entitled to a dependency_exemption deduction for t r for see rule a welch v helvering u s pincite iii head_of_household filing_status sec_2 provides the definition of head_of_household generally to qualify for head_of_household filing_status an individual must not be married at the close of the taxable_year and must either maintain as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual or any other person who is a dependent of the taxpayer sec_2 although petitioner was not then living with his wife he was married at the close of in addition we have already held that t r was not petitioner’s qualifying_child and petitioner has not alleged much less demonstrated that there is any other person who is his dependent such that he would be entitled to a the record in this case would not support a finding that petitioner should be treated as unmarried for pursuant to the provisions of sec_7703 or b deduction for such person under sec_151 see sec_2 finally we note that although petitioner contributed as best he could to the cost of keeping up his mother’s home he did not prove that he paid more than one-half of the cost of maintaining the household see sec_1_2-2 income_tax regs accordingly petitioner is not entitled to head_of_household filing_status for iv earned_income_tax_credit taxpayers who qualify for the eic generally fall into two categories namely those with one or more qualifying children and those with no qualifying children see sec_32 and ii the eic is more generous for those taxpayers having one or more qualifying children see sec_32 for purposes of sec_32 the term qualifying_child generally means a qualifying_child of the taxpayer as defined in sec_152 determined without regard to the support_test who has the same principal_place_of_abode within the united_states as the taxpayer for more than one-half of such taxable_year sec_32 c we have already found that petitioner did not prove that t r had the same principal_place_of_abode as he for more than one-half of therefore petitioner is not entitled to an eic based on a qualifying_child in addition whether or not a taxpayer has a qualifying_child an eic is not allowed if a married_person fails to file a joint_return sec_32 see sec_32 e ii although petitioner was not then living with his wife he was married in in view of the foregoing we hold that petitioner is not entitled to an earned_income_credit v american opportunity_credit and other education credit sec_25a allows several different education credits against tax for qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year see sec_25a c i a sec_25a defines the term qualified_tuition_and_related_expenses to include tuition and fees for the taxpayer his spouse or the dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 at an eligible_educational_institution for courses of instruction of such individual at such institution as discussed above petitioner is not allowed a deduction under sec_151 for t r for as she is not his dependent for that year petitioner is therefore not as previously noted the record in this case would not support a finding that petitioner should be treated as unmarried for pursuant to the provisions of sec_7703 or b entitled to either the american opportunity_credit or the other education credit in dispute conclusion we have considered all of the arguments advanced by petitioner and to the extent not expressly addressed we conclude that those arguments do not support any result contrary to those reached herein to reflect the foregoing decision will be entered for respondent the decision will reflect the so-called frozen credit that is described in the notice_of_deficiency as an adjustments to prepayment credit and that will serve to decrease the amount of the deficiency in tax to be paid_by petitioner
